749 A.2d 367 (2000)
163 N.J. 391
STATE of New Jersey, Plaintiff-Movant,
v.
Pedro TORRES SORIANO, Defendant-Respondent.
Supreme Court of New Jersey.
March 27, 2000.
ORDERED that the motions for leave to appeal (M-945-99) and for summary reversal (M-946-99) are granted, and the matter is summarily remanded to the trial court for a videotaped deposition of M.L. under Rule 3:13-2(a); and it is further
ORDERED that the Office of the Public Defender shall represent defendant in respect of the deposition and until such time as the trial court may determine that defendant does not qualify for representation by that office; and it is further
ORDERED that should defendant ultimately be determined to be ineligible for the services of the Public Defender, he shall reimburse that office for appropriate expenses incurred; and it is further
ORDERED that the State shall make a diligent effort to put defendant on notice of the deposition, whether through family members or other reasonable means; and it is further
ORDERED that the Court takes no position at this time on the admissibility of the deposition at trial.
Jurisdiction is not retained.